Case 1:21-cv-00849-STV Document 2-2 Filed 03/23/21 USDC Colorado Page 1 of 6




 DISTRICT COURT, DENVER COUNTY
 STATE OF COLORADO
                                                        DATE FILED: November 19, 2020 12:39 PM
 1437 Bannock Street                                    FILING ID: 8F64B49A870EA
 Denver, CO 80202                                       CASE NUMBER: 2020CV33951

 Plaintiff: ORLEN SEALAND,

 v.                                                                     ▲Court Use Only▲

 Defendant: JOHN DOE, Individual,
            And
            ENTERPRISE HOLDINGS, Inc.,
            d/b/a ENTERPRISE RENT-A-CAR

 Attorneys for Plaintiff:

 LAW OFFICE OF MICHAEL FOSSENIER, LLC                            Case Number:
 Michael P. Fossenier, Esq., #17804
 4100 E. Mississippi Avenue, 19th Floor                          Courtroom/Division:
 Denver, CO 80246
 720-495-7029 Phone
 303-583-8344 Fax
 Email: mike@fozlaw.com


                                   PLAINTIFF’S COMPLAINT



         COMES NOW, the Plaintiff, Orlen Sealand (“Plaintiff”), by and through his attorney,

Michael P. Fossenier, Esq., of the Law Office of Michael Fossenier, LLC, alleges, avers and states

as follows:

                                         INTRODUCTION

1. This is a tort action of negligence and respondeat superior to recover compensatory damages

      for, or as a consequence or result of, certain personal injuries suffered, experienced, or

      sustained by Plaintiff arising out of, or in connection or association with, a certain incident

      involving a shuttle bus driven by Defendant John Doe (“Defendant Doe”), to be later named,

      and who was at all times acting within the course and scope of his employment with Defendant
Case 1:21-cv-00849-STV Document 2-2 Filed 03/23/21 USDC Colorado Page 2 of 6



   Enterprise Holdings, Inc. d/b/a Enterprise Rent-A-Car (“Enterprise”), which occurred in

   Denver County, Colorado on November 22, 2017.

                                           PARTIES

2. At all times relevant, Plaintiff has resided in, and continues to reside at 3091 Brooks Drive,

   Snellville, GA 30078.

3. Upon information and belief and at all times relevant, Defendant Doe was an employee of

   Enterprise, acting within the course and scope of his employment.

4. Upon information and belief and at all times relevant, Enterprise was a foreign corporation

   doing business in Denver, Colorado, and maintained offices in Denver and other areas within

   the State of Colorado.

                                JURISDICTION AND VENUE

5. The Colorado District Court for Denver County has original jurisdiction over this action under

   C.R.C.P. 98 because the incident at issue and complained of herein, occurred in Denver

   County, Colorado.

                                  STATEMENT OF FACTS

6. This claim arises from an incident that occurred on November 22, 2017, on Jackson Gap Road

   near the eastbound access ramp to Peña Boulevard in Denver County, Colorado.

7. On the date at issue, Defendant Doe, while driving for Enterprise, operated a shuttle bus owned

   by Enterprise and as an employee thereof, driving patrons including Plaintiff, back and forth

   from the Enterprise car rental facility, located at 24530 East 78th Ave, Denver, Colorado (the

   “Lot”), and Denver International Airport (“DIA”).

8. At the time of the incident, Defendant Doe was driving the Enterprise shuttle bus, traveling

   southbound on Jackson Gap Road and about to make a left turn onto the eastbound access ramp

   to Peña Boulevard. Defendant Doe observed an oncoming shuttle, coming from the opposite
Case 1:21-cv-00849-STV Document 2-2 Filed 03/23/21 USDC Colorado Page 3 of 6



   direction, and accelerated in an effort to “beat” the oncoming bus.As Defendant Doe

   accelerated to make the left turn, he apparently realized he could not “beat” the oncoming bus,

   and suddenly and without warning, abruptly slammed on his brakes and turned sharply to the

   right, catapulting Plaintiff, who was a passenger of the bus, out from his seat.

9. This bus, owned and operated by Enterprise, did not provide seat belts for its customers-

   passengers, including Plaintiff.

10. As he was catapulted from his seat, Plaintiff, in an effort to protect himself, grabbed a vertical

   bar that acted as a luggage rack support for passengers’ bags with his left hand, whereby his

   body shot forward and then immediately back and to the left and slammed into the luggage

   rack with his head, neck and left shoulder.

11. As he was catapulted from his seat, Plaintiff saw the other shuttle bus passing in the opposite

   direction.

12. Plaintiff remained on the floor of the shuttle for a few moments before returning to his seat.

13. Defendant Doe, seemingly unaware of the incident, continued to DIA.

14. When the shuttle bus arrived at DIA, Plaintiff approached Defendant Doe regarding the

   incident and discussed what had caused his abrupt stop that catapulted him from his seat.

15. Defendant Doe told Plaintiff and admitted that as he attempted to make the left turn, a vehicle

   coming in the opposite direction was in its right turn lane, appearing to slow to turn and then

   changed lanes and instead of turning, continued through the intersection in the shuttle bus’

   direction, at which point Defendant Doe suddenly slammed on his brakes and cut back to the

   right so he would not continue turning into the path of the oncoming vehicle..

16. Plaintiff then informed Defendant Doe of what had happened to him as a result of Defendant

   Doe’s poor driving.
Case 1:21-cv-00849-STV Document 2-2 Filed 03/23/21 USDC Colorado Page 4 of 6



17. Defendant Doe gave Plaintiff the name and number of his supervisor and extended his

   apologies to Plaintiff, so that Plaintiff could report the incident to Enterprise.

18. Plaintiff contacted Defendant Doe’s supervisor at Enterprise and Plaintiff was told to seek

   medical attention.

                                 FIRST CLAIM FOR RELIEF
                                 (Negligence of Defendant Doe)

19. Plaintiff re-alleges and incorporates herein by reference the allegations set forth in the above

   paragraphs 1 through 19, above.

20. At all times relevant, Defendant Doe owed a duty of care to his passengers, including Plaintiff,

   to exercise reasonable care and safety practices in his driving.

21. Defendant Doe breached said duty when he recklessly failed to operate Defendant Enterprise’s

   shuttle bus in a safe, prudent, and reasonable manner, consistent with such duties, obligations,

   and responsibilities to: look, see, and properly react and respond to the plainly visible,

   commonplace traffic congestion, obstructions, or hazards, and to accordingly drive the vehicle

   with due regard for other drivers, driving conditions, congestion, obstacles, and hazards then

   present, or which were then reasonably or foreseeably to have otherwise been expected,

   anticipated, or potentially present.

22. The foregoing breaches and failures on the part of Defendant Doe constitute negligence.

23. Said breaches and negligence caused Plaintiff to be catapulted across the bus and slammed into

   a metal luggage rack and pole, causing injuries, damages and harms to Plaintiff.

24. Defendant Doe knew or should have known that the Enterprise bus he was driving did not

   contain seat belts for its passengers and that such reckless and negligent driving would result

   in Plaintiff, along with other unrestrained passengers, being thrown from their seats and injured

   as a result.
Case 1:21-cv-00849-STV Document 2-2 Filed 03/23/21 USDC Colorado Page 5 of 6



25. Plaintiff was a negligence-free passenger in Defendant Enterprise’s vehicle at the time of the

   incident.

26. Defendant Doe’s reckless and negligent driving caused Plaintiff to suffer serious bodily

   injuries, which include, but are not limited to: a torn left shoulder rotator cuff, left shoulder

   labrum tear and/or injury, likely need for surgical repair of left shoulder, and varying soft tissue

   injuries to the left side of Plaintiff’s neck, face and his left shoulder, lost time from work and

   lost wages, medical costs past and future, physical impairment, permanent impairment, pain,

   suffering, and other injuries and damages, some of which are believed permanent, all in

   amounts to be proven at trial.

                               SECOND CLAIM FOR RELIEF
                              (Respondeat Superior by Enterprise)

27. Plaintiff re-alleges and incorporates herein by reference the allegations set forth in the above

   paragraphs 1 through 27 of this Complaint.

28. Defendant Doe was employed and trained by Enterprise to operate the subject shuttle bus

   which was involved in the subject incident.

29. On the date at issue, Defendant Doe was acting within the course and scope of his employment

   while operating Enterprise’s shuttle bus when it was involved in the subject incident.

30. As alleged above, Defendant Doe negligently operated the Enterprise shuttle bus, causing

   injuries, damages and harms to Plaintiff.

31. Because Defendant Doe was acting within the course and scope of his employment with

   Enterprise when he negligently operated Enterperise’s shuttle bus causing the abovementioned

   injuries, damages and harms to Plaintiff, Enterprise is vicariously liable for Defendant Doe’s

   negligence and resulting injuries, damages and harms to Plaintiff, under the doctrine of

   respondeat superior.
Case 1:21-cv-00849-STV Document 2-2 Filed 03/23/21 USDC Colorado Page 6 of 6



32. As a result of the foregoing, Enterprise is liable for Defendant Doe’s reckless and negligent

   driving that caused Plaintiff’s serious bodily injuries, which include, but are not limited to: a

   torn left shoulder rotator cuff, left shoulder labrum tear and/or injury, likely need for surgical

   repair of left shoulder, and varying soft tissue injuries to the left side of Plaintiff’s neck, face

   and left shoulder, lost time from work and lost wages, medical costs past and future, physical

   impairment, permanent impairment, pain, suffering, and other injuries and damages, some of

   which are believed permanent, all in amounts to be proven at trial.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks judgment against Defendant Doe and Enterprise as

provided by law in amounts to compensate Plaintiff for his injuries, damages, losses, costs, expert

witness fees, attorney’s fees and for such other and further relief as the Court deems just, proper

or appropriate.


      PLAINTIFF HEREBY DEMANDS A TRIAL BY A JURY IN THIS MATTER


Respectfully submitted this 19th day of November, 2020.

                  LAW OFFICE OF MICHAEL P. FOSSENIER, LLC

                  Duly signed original on file
                  //ss// Michael P. Fossenier
                  Michael P. Fossenier, Esq., #17804



Plaintiff’s Address:
3091 Brooks Drive
Snellville, GA 30078
